UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-6778


RANDY DRUMMOND,

                  Plaintiff - Appellant,

           v.

DR. BEARDEN; MEDICAL CORP INC,

                  Defendants – Appellees,

     and

JON E. OZMINT, Director of South Carolina Dept of Correction;
JENNY ARDIS, Administrative Coordinator of Division of Health
Services; DEPARTMENT OF CORRECTIONS,

                  Defendants.




Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(8:10-cv-02423-TLW)


Submitted:   July 31, 2012                    Decided:    August 21, 2012


Before KING and      SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Randy Drummond, Appellant Pro Se.      Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Randy    Drummond     appeals       the       district   court’s      order

denying       his   motion    to    amend       his    42    U.S.C.    § 1983      (2006)

complaint after entry of judgment.                    We have reviewed the record

and    find    no    reversible     error.        Accordingly,         we   affirm   the

district court’s order.             See Drummond v. Ozmint, No. 8:10-cv-

02423-TLW (D.S.C. Apr. 17, 2012; Feb. 17, 2012; Dec. 5, 2011).

We    dispense      with   oral    argument      because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            3